Detailed Office Action
	Applicant’s amendments and arguments filed on 10/10/2022 have been entered and fully considered. Claim 1 is amended. Claims 9-15 are withdrawn from examination. Claims 1-15 remain pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s arguments regarding the 35 USC 112(b) rejections previously set forth in the non-final office action of 7/13/2022 are persuasive. These rejections are withdrawn.
Applicant’s arguments that claim 1 amendment overcomes the primary art of COX (US-2006/0214335), hereinafter COX, have been fully considered and found not to be persuasive (see arguments of 10/10/2022, pages 6-7)
Applicant states that COX describes that a number of mixing technologies can be used within the vessels. A preferred approach is to use in-bin types of blending rather than some type of mechanical blending such as mechanical stirrers. Accordingly, COX describes in-bin blending. However, COX does not disclose "the conveying system to convey and blend, in a conduit, build material from the plurality of vessels," as recited by amended claim 1.
	The above blending method described by COX is the preferred method as indicated by the Applicant. However, nonpreferred and alternative embodiments of COX also constitute prior art teachings {see MPEP 2123 (II)}.
	COX teaches that a complete blending can also be done by conveying solids from the vessel outlet back to the top of the vessel, trough a recirculation line {[0055], [FIG. 6] note that the mix of the two powders entering from 354 and 352 are coming out of the outlet of 358 and are recirculated through the lines/conduits back to 354, thus mixing are progressing in these conduits since the two powders are traveling together in these lines}. 
	Therefore, COX teaches mixing and blending in the conveying system and its conduits. The Examiner maintains the 35 USC 102(a)(1) rejection and has re-iterated it below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by COX (US-2006/0214335), hereinafter COX. Note that the italicized text below are the instant claims.
Regarding claim 1, COX discloses A system for varying a composition of build material used for a three dimensional (3D) part formed by a 3D printer {[abstract], [0015] note proportioning and blending that indicates varying composition}, comprising: 
a plurality of vessels for build material {[FIG. 6] note vessels 352, 354, 362, and 364}, 
wherein each vessel comprises a feeder coupled to a conveying system {[FIG. 6] note feeders 356 and 368 and lines of the conveying system}; 
the conveying system to convey and blend, in a conduit, build material from the plurality of vessels {also see the argument section above, [0055], [FIG. 6] note that the mix of the two powders entering from 354 and 352 are coming out of the outlet of 358 and are recirculated through the lines/conduits back to 354, thus mixing are progressing in these conduits since the two powders are traveling together in these lines}; 
and a controller {[0058] note a controller for all the blend automation and valve actions of the powder containers, [0056] note a load cell that sends weights of the powders to the controller, [0045] note that controller is controlling the proportions of powders},
configured to adjust a composition of the build material by adjusting an amount of material added from each of the plurality of vessels by controlling the feeder on each of the plurality of vessels {see above under controller teaching, [0057]-[0058] note creating the desired blend of powder materials}.  
Regarding claim 2, COX discloses comprising a build file comprising the composition of build material to be used for a layer in the 3D part {[0002]-[0003] note the computer code, such as CAD, for building the object}.  
Regarding claim 3, COX discloses comprising: a new material vessel coupled to the conveying system by a new feeder; a recycle material vessel coupled to the conveying system by a recycle feeder; and a recovered material vessel coupled to the conveying system by a recovery feeder {[0045] note the vessels for virgin (new), overflow, and recovered, [FIG. 6] 352 is the virgin or new powder vessel, 362 is the recycle vessel, 354 is the recovered vessel, note that they all have feeders and are coupled to the overall conveying system}. 
Regarding claim 5, COX discloses comprising a hopper configured to hold less than about seven layers of build material {[FIG. 6] note the hoppers, the Examiner submits that since layers can have different thicknesses, surface areas, and thus varying volumes for printing different parts, there are circumstances that the amount of powder being held in a hopper is appropriate for seven layers}.
Regarding claim 6, COX discloses comprising an external supply station configured to couple to the conveying system {[FIG. 6] virgin powder supply 352, all of 270 is external to the sintering machine 376}.  
Regarding claim 7, COX discloses wherein the conveying system comprises a connector configured to couple to the external supply station {[FIGs. 6 and 7] note the connectors between various external supplies that ultimately connect to the AM machine 376, note that if the lines and connections did not match, the apparatus would not work properly}.  
Regarding claim 8, COX discloses wherein the external supply station comprises: a material vessel; a feeder for the material vessel; and a matching connector configured to couple to the connector on the conveying system {see claims 6 and 7 above, [FIG. 6]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over COX as applied to claims 1 and 3 above, and further in view of KIRCHHOFF (US-2017/0008708), hereinafter KIRCHHOFF.
Regarding claim 4, COX discloses all the limitation of claims 1 and 3. COX, however, is silent on the feeders comprising a rotary feeder with a plurality of pockets holding about 2 grams of each material.
In the same filed of endeavor that is related to conveying system, KIRCHHOFF discloses wherein the new feeder, the recycle feeder, or the recovery feeder comprises a rotary feeder comprising a plurality of pockets holding about 2 grams each of build material {[FIG. 1] note the rotary feeder 1 with different pockets 4, note that the new, recycle, and recovery was disclosed by COX as discussed above}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the rotary feeder of KIRCHHOFF in the system of COX. As disclosed by KIRCHHOFF, the advantage of this feeder is to prevent reduction of the quality of the powder to be transported {[0006]} by being able to match the material of the sealing and powder that being transported {[0007]}.
Regarding the amount of the powder being held in the pockets (2 grams), the Examiner notes that the material acted upon by an apparatus does not limit the apparatus {see MPEP 2115}. Furthermore, and as discussed under the analysis of claim 5 above, since layers can have different thicknesses, surface areas, and thus varying volumes for printing different parts, there are circumstances that the amount of powder being held in the pockets of the rotary feeder can approximate 2 grams.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748